In two negligence actions to recover damages for personal injuries, etc., Gerald Friedman, a defendant in each action, appeals from an order of the Supreme Court, Suffolk County, dated June 2, 1975, which denied his motion to consolidate the action pending in Kings County with the action pending in Suffolk County. Order reversed, in the exercise of discretion in the interest of justice, without costs, and motion granted. Under the circumstances, wherein these actions arise out of the same automobile accident, it was an improvident exercise of discretion to deny consolidation (see Edwards v Lewin, 284 App Div 28; Liotta v Pollack, 21 AD2d 934). Our reversal is without prejudice to a motion by the plaintiffs in Action No. 2 to change venue to Nassau County, where the accident occurred, or to any other county, pursuant to CPLR 510 (subd 3), upon a showing that the convenience of material witnesses will be promoted by the change (cf. Krieger v Concord Hotel, 29 AD2d 875). Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.